Citation Nr: 0032575	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-03 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to February 5, 1997, 
for a grant of service connection for Wolff-Parkinson-White 
syndrome.


(The issue of entitlement to payment or reimbursement of 
unauthorized private medical services provided from December 
18, 1996 to December 19, 1996 is the subject of a separate 
Board decision based on an appeal from an administrative 
decision of the Department of Veterans Affairs (VA) Medical 
Center in Milwaukee, Wisconsin.)


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from May 1976 to May 1979 and 
from September 1979 to July 1986.  

This matter returns to the Board of Veterans' Appeals (Board) 
by administrative request of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter came before the Board on appeal from March 
1997 administrative decisions of the VA Medical Center (VAMC) 
in Milwaukee, Wisconsin, which denied entitlement to payment 
or reimbursement for private medical expenses incurred at 
Sparta Franciscan Skemp Hospital and LaCrosse/Franciscan 
Skemp Medical Center for Atrial Fibrillation and Wolff-
Parkinson-White syndrome from December 18, 1996 to December 
19, 1996.  During the course of review of that appeal, the 
Board determined that July 1998 and January 1999 rating 
decisions of the VA Regional Office (RO) in Milwaukee, 
Wisconsin, which initially denied, and then granted, service 
connection for Wolff-Parkinson-White syndrome (WPW), and 
assigned an effective date of February 5, 1997, but no 
earlier, for the award of service connection for that 
disability, were inextricably intertwined with the issue on 
appeal from the VAMC. 

The Board, in two separate decisions, each issued on May 19, 
2000, remanded the claim for an effective date for WPW prior 
to February 5, 1997, to the RO, and remanded the issue of 
entitlement to payment or reimbursement for private medical 
expenses incurred for treatment of WPW in December 1996, to 
the VAMC.  The Board remanded the claims because it was not 
clear whether the veteran had been issued a statement of the 
case on the claim for an effective date prior to February 5, 
1997 for WPW or whether he had perfected a timely substantive 
appeal of that issue.  

After this claim returned to the Board on administrative 
request, additional correspondence from the veteran was 
associated with the veteran's claims file by the Board in 
October 2000.  A portion of the correspondence associated 
with the veteran's claims file in October 2000 was submitted 
by the veteran in February 2000, prior to the issuance of the 
Board's May 2000 decisions.  The correspondence submitted 
prior to the Board's May 2000 decisions should have been 
reviewed by the Board, but was not, because that 
correspondence had not been associated with the claims file.  
Therefore, the veteran was not afforded review of all 
contentions and evidence submitted to VA prior to the 
issuance of the Board decision. 

In view of the foregoing, and to ensure due process of law, 
the Board decision dated May 19, 2000, which remanded to the 
RO the claim for an effective date for WPW prior to February 
5, 1997, is hereby vacated.  See 38 U.S.C.A. §§ 7104(a), 7107 
(b) (West 1991 & Supp. 2000).  The May 19, 2000 decision 
regarding the claim for an effective date for WPW prior to 
February 5, 1997 is replaced by the following de novo 
decision of the undersigned Veterans Law Judge, who issued 
the decision which is being vacated. 

The correspondence submitted to the RO in February 2000 and 
thereafter, and associated with the file in October 2000, 
includes a request for an extension of time for submission of 
a timely substantive appeal as to the matters addressed in a 
January 2000 statement of the case (SOC).  The Board notes 
that the January 2000 SOC included three issues, only one of 
which is addressed in the decision below.  This 
correspondence is relevant to the veteran's claims for 
service connection for urticaria/rashes/hypersensitivity, and 
for an initial evaluation in excess of 10 percent for WPW.  
Those claims are not addressed in the decision below.  The 
correspondence newly associated with the claims files, to the 
extent that it is relevant to those issues, is REFERRED to 
the RO for action and follow-up as necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary to substantiate the claim 
on appeal has been obtained, and the duty to assist has been 
met.

2.  The veteran submitted informal claims for service 
connection for WPW in June and July 1997.

3.  The RO has advised the veteran that he is entitled to 
service connection for WPW one year prior to his claim for 
service connection for that disorder.

4.  The veteran's February 2000 request that the RO provide a 
VA Form 9 so that the veteran could submit a timely 
substantive appeal of all issues addressed in a January 2000 
statement of the case may be construed as a timely 
substantive appeal, since the request was not associated with 
the claims file for response.

5.  WPW was first clinically diagnosed on December 18, 1996, 
less than one year prior to the veteran's informal claim for 
service connection.


CONCLUSION OF LAW

The requirements for an effective date of December 18, 1996 
for a grant of service connection for WPW have been met.  38 
U.S.C.A. §§ 5107, 5110(g) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1(p), 3.114, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a grant of service connection for 
WPW should be retroactive to his separation from service in 
1986, since that disability was first manifested and treated 
during service.  After examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to this claim and that no further 
assistance to the veteran is required to comply with any 
applicable statute, including the Veterans Claims Assistance 
Act, Pub. L. No 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A). 

The veteran's claim of entitlement to an effective prior to 
February 5, 1997 for Wolff-Parkinson-White (WPW) syndrome 
arises from a claim for reimbursement of, or payment for, 
inpatient and outpatient private medical treatment provided 
on December 18 and December 19, 1996.  When the claim for 
reimbursement was denied in March 1997, the veteran was not 
in receipt of service connection for WPW, or for any other 
disability.  The veteran has been granted service connection 
for WPW, but the effective date assigned for that grant of 
service connection is in February 1997.  It is undisputed 
that the veteran is not eligible for reimbursement or payment 
of the December 1996 medical expenses for treatment of WPW 
unless the grant of service connection for that disability is 
effective as of or prior to the date on which he incurred the 
medical expenses.  See 38 U.S.C.A. § 1728; see also 
38 U.S.C.A. §§ 1703, 1710; 38 C.F.R. §§ 17.50-17.55, 17.120, 
17.121.  

During the pendency of his medical reimbursement claim, the 
veteran contended before the VAMC that he was entitled to 
service connection for WPW as of or prior to December 18, 
1996.  By a statement in support of his claim submitted to 
the VAMC, but not to the RO, in early June 1997, the veteran 
contended that he was entitled to service connection for WPW, 
and copies of service medical records which he believed 
supported his contention that WPW had been treated in 
service.  In July 1997, the veteran reiterated his contention 
that he had been treated for WPW in service and was entitled 
to service connection for that disorder as of his service 
discharge, or prior to or as of the time of his treatment in 
December 1996.  

The contentions raised by the veteran in connection with his 
claim are adjudicated by two separate processes within VA.  A 
claim of entitlement to medical reimbursement is addressed by 
the VAMC at which the expenses are incurred, while a claim of 
entitlement to service connection, and the assignment of an 
effective date for an award of service connection, are 
adjudicated by a VA RO.  

By regulation, any communication or action submitted to VA 
indicating an intent to apply for one or more veterans' 
benefits, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See 38 C.F.R. § 
3.155(a).  However, in this case, although the VAMC received 
the veteran's statements which clearly expressed a desire to 
seek service connection for WPW, the VAMC did not forward 
these statements to the VA RO.  

It is undisputed that, in early February 1998, the veteran 
submitted a formal claim for service connection for WPW, as 
well as for other disorders, to the RO.  If an informal claim 
for an identified benefit is followed within one year by a 
formal claim for that benefit, the claim may be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155.  The veteran's submission to the VAMC in June 
1997 was an informal claim for service connection for WPW, 
and was followed within one year by a formal claim for that 
benefit.

In January 1999, the RO granted service connection for WPW, 
effective February 5, 1997.  The January 1999 rating decision 
acknowledged the veteran's contention that he should be 
granted service connection for WPW as of the day following 
his service separation, and set forth laws and regulations 
pertaining to the effective date for an award of service 
connection.  In particular, the rating decision informed the 
veteran that, since there was a liberalizing interpretation 
of the criteria for service connection for congenital 
disorders like WPW after his service discharge, the veteran 
was entitled to service connection for WPW one year prior to 
the date of his February 1998 formal claim, or February 5, 
1997.  However, the rating decision did not address of 
discuss any of the veteran's submissions to the VAMC, nor did 
the rating decision discuss regulations regarding informal 
claims.  

By a letter to the VAMC dated in May 1999, the veteran 
complained that the VAMC's failure to refer him to the RO for 
more than a year resulted in an unfavorable effective date.  
The veteran sent copies of this letter to the VAMC to two 
members of the U.S. Congress, among others.  The claims file 
also reflects that the RO received a copy of this letter.  
The veteran's complaint regarding the VAMC's duty to timely 
refer his claims and contentions to the RO raises the issue 
of whether any of the veteran's contacts with the VAMC could 
be considered an informal claim for service connection for 
WPW.  

The Board further notes that, although the VAMC responded to 
the veteran's letter of complaint regarding the handling of 
his claim, the only copy of the veteran's letter appears in 
the RO's file.  The VAMC's response to the veteran, and to 
the members of Congress stated that the Fee Service staff at 
the VAMC "did not intentionally wait until over a year had 
passed from the date of your medical treatment to refer you 
to the Regional Office."  This response, which was also 
provided to the RO, placed the RO on notice that the veteran 
might have submitted evidence and contentions comprising an 
informal claim of service connection for WPW to the VAMC 
prior to submission of the formal claim in 1998. 

By correspondence apparently dated in January 2000, the RO 
notified the veteran that it had determined that the 
veteran's WPW had increased in severity, and was evaluated as 
10 percent disabling, effective February 5, 1997.  This 
notification letter was apparently accompanied by pages 4 and 
5 of a rating decision reached in December 1999.  Those pages 
did not list the issue(s) or evidence addressed in the rating 
decision.  This communication did not discuss appellate 
rights.

The cover letter to a statement of the case, dated in 
December 1999 and attached to a cover letter apparently dated 
in January 2000, advised the veteran that the SOC responded 
to his recent notice of disagreement.  It advised the veteran 
to file a VA Form 9 if he wished to continue his appeal.  The 
SOC listed three issues, including the evaluation of WPW, 
currently evaluated as 0 percent disabling and the claim for 
an earlier effective date for the grant of service connection 
for WPW. 

By correspondence dated in early February 2000, and date 
stamped as received by the Seattle RO on February 24, 2000, 
the veteran indicated that he intended to appeal "both" 
issues addressed in the January 2000 SOC, but he wanted to 
submit additional evidence first.  The veteran specifically 
stated that he assumed that the RO intended that he submit 
additional evidence before filing a substantive appeal, as 
the appeal form, VA Form 9, was not included with the SOC.  

This correspondence, submitted to VA by the veteran in late 
February 2000, although date stamped as received by Seattle 
RO, was not associated with the veteran's claims file when 
the Board issued a May 2000 decision, nor was that 
correspondence associated with the claims file when the Board 
received the file, based on an administrative request for 
review, in October 2000.  In early November 2000, the 
February 2000 correspondence from the veteran, together with 
correspondence from the veteran dated through October 2000, 
was associated with the claims file by the Board.  It does 
not appear that the RO has responded to the veteran's 
February 2000 correspondence, since that correspondence was 
not associated with the claims file, and there is no response 
of record.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  The 
veteran's February 2000 letter is, in part, a request that a 
VA Form 9 be provided so that he may appeal the issues 
addressed in the January 2000 SOC.  That correspondence tolls 
the period allowed for a timely substantive appeal, until VA 
responds.  Thus, if the RO now responded to the 
correspondence and provided the substantive appeal form, that 
appeal would be timely.  

However, given the length of time that has elapsed since the 
veteran requested that he be provided with the appropriate 
form when the RO determined that his claim was ready to be 
appealed, the Board finds that it would be prejudicial to 
return the claim to the RO for further action, if the claim 
can be resolved favorably.  The Board finds that the 
veteran's February 2000 correspondence expresses both a 
request for an extension of time to submit additional medical 
evidence as needed, and a desire to submit a timely 
substantive appeal as to each issue addressed in the January 
2000 SOC.  As to the claim for an effective date for service 
connection for WPW prior to February 5, 1997, the Board 
construes the veteran's February 2000 request for the 
substantive appeal form as a timely substantive appeal, in 
lieu of the VA form which the RO apparently did not provide 
to the veteran with the SOC.  

In determining an appropriate effective date for a grant of 
service connection, for claims filed more than one year after 
the veteran's separation from service, the effective date for 
a grant of service connection is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400(b)(2).  Thus, where the veteran submitted an informal 
claim for service connection for WPW in June 1997, a grant of 
service connection based on that claim could ordinarily be 
effective no earlier than the date of receipt of that claim, 
in June 1997.  

However, where compensation is awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114.  Referencing this regulation, the 
RO notified the veteran that the effective date of service 
connection for WPW was one year prior to his February 1998 
claim, or February 5, 1997.  However, as the veteran had 
previously submitted an informal claim in June 1997, the 
appropriate effective date for the grant of service 
connection for WPW should consider that June 1997 informal 
claim.  As noted above, there is no post-service evidence of 
WPW prior to December 18, 1996, so the "facts found" 
language of 38 C.F.R. § 3.114 would control, and December 18, 
1996 would be the earliest date on which a grant of service 
connection could be assigned under the facts of the case.  

Usually, a veteran who incurs medical expenses for a disorder 
incurred in service may not establish an effective date for 
service connection which allows for reimbursement or payment 
of those bills if he has not sought service connection prior 
to the date on which the expenses were incurred.  The Board 
recognizes that assignment of a December 18, 1996 effective 
date for the grant of service connection for WPW in this case 
presents an unusual result.  Nevertheless, the evidence as a 
whole, the applicable law and regulations, and the 
notifications to the veteran require this result.  



ORDER

An effective date of December 18, 1996, for an award of 
service connection for Wolff-Parkinson-White syndrome is 
granted.  To this extent only, the appeal is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

